Hough, J.
This was an action to recover damages resulting from the institution and discontinuance by the defendant of certain proceedings for the condemnation of a parcel of ground in the city of St. Louis, belonging to the plaintiff. The plaintiff recovered judgment in the circuit court, which was affirmed by the court of appeals, and the defendant has appealed to this court. This case was twice before the court of appeals. The first decision of the court is to be found in 2 Mo. App. Rep. p. 105, where all the questions involved in this litigation are discussed in a most exhaustive and satisfactory manner. The opinion of the court of appeals when the case was before it the second time, is not reported at length, but a statement of the point decided therein is to be found in 5 Mo. App. Rep. p. 585. Being satisfied after a careful examina*563tion of the record before us, that this cause was tried and the judgment therein rendered in strict conformity to the views expressed by the court of appeals when it was first before that tribunal, in which views we fully concur, the judgment of the court of appeals will be affirmed.
The other judges concur, except Sherwood, C. J., dissenting.